department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp tl-n-7433-00 uilc internal_revenue_service national_office field_service_advice memorandum for area_counsel financial services healthcare cc lm fsh man from james c gibbons chief branch administrative provisions and judicial practice cc pa apjp subject refund claims this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer year year year year year year year year date date date dollar_figurea dollar_figureb c d tl-n-7433-00 e f issue sec_1 whether timely refund claims filed on date were specific or general claims whether refund claims submitted on date after the running of the statute_of_limitations under sec_6511 of the internal_revenue_code were amendments of the date claims or new claims whether audit activity by the service regarding the date claims constituted a waiver that would allow consideration of those claims conclusion sec_1 the date refund claims should be regarded as specific claims to the extent they relate to contracts not taken into account by the taxpayer in preparing the date claims the date claims should be considered new claims the service’s audit activity regarding the date claims did not waive any available objections to the timeliness of those claims facts the following facts are those found by the examination team s involved in reviewing refund claims filed by the taxpayer any additions to or changes in these facts could affect the conclusions set forth below under law and analysis on date the taxpayer filed timely claims for refunds of income taxes for year sec_1 through by filing forms 1120x with the appropriate service_center the date claims in these forms the taxpayer claimed refunds totaling dollar_figurea but stated that the amount refunded should be any greater or lesser amount as may be legally due each of the date claims included a statement providing the service with details concerning the basis for the claims the taxpayer stated that in its originally filed corporate_income_tax returns it had generally not claimed research credits for research activity performed under various fixed-price contracts and was now claiming additional research credits under sec_41 sec_30 in the case of the claims filed for year sec_1 and tl-n-7433-00 the taxpayer asserted in the date claims that its research activities under the contracts should not be regarded as funded under applicable internal_revenue_service regulations and that all of the qualified_research_expenses qres incurred pursuant to such contracts should qualify for the research_credit the date claims did not state the number of contracts that formed the basis for the refund claims following receipt by the service of the date claims the service and the taxpayer agreed that processing of the claims would be delayed pending issuance of a ruling by the united_states_court_of_appeals_for_the_federal_circuit on an appeal from the united_states court of federal claims the taxpayer was not a party to the case pending before the federal_circuit but the outcome of that case could have affected the taxpayer’s entitlement to the refund requested in the date claims following the year issuance of the federal circuit’s opinion the taxpayer informed the service that it wished to undertake a second review of the fixed-price contracts it performed during years the taxpayer requested that the service take no action on the date claims pending this review and the service agreed to this request early in year the taxpayer engaged a consulting firm to study taxpayer’s entitlement to certain research_and_development credits this engagement produced the date claims on date after the statute_of_limitations for claiming refunds for year sec_1 through expired the taxpayer submitted the results of the consulting firm’s study to the service the study increased the taxpayer’s sec_41 and sec_30 refund claims from the dollar_figurea noted in the date claims to approximately dollar_figureb along with the results of the consulting firm’s study the taxpayer submitted a list of contracts for which the study was claiming qres and an explanation of the methodology used by the firm to create the study based upon the consultant’s study the taxpayer claims qres arising from a total of c contracts in the study the consultants reviewed a total of d contracts following the review of these d contracts the consultants stated they had developed a methodology which could extrapolate the findings on the d contracts to the remaining total of e contracts d e c where c total number of contracts covered by the date claim on date the service began an audit of the date claims by issuing certain information and document requests idrs the service and the taxpayer initially agreed that the service would review a small percentage of the d contracts analyzed in the consultant’s study subsequently the service requested and received information on each of the d contracts analyzed by the consultants in their study tl-n-7433-00 while carrying out its audit of the date claims the service sought to clarify the number of contracts included in the taxpayer’s timely date claims early in year the taxpayer advised the service that the date claims sought research credits arising from a total of f contracts this number may be subject_to a slight increase the taxpayer believes all of the credits attributable to contracts not included in the date claims should be refunded the taxpayer did not advise the service that more than f contracts generated qres for years until the statute_of_limitations on refund claims for those years had expired thus although the date claims did not specify the number of contracts involved they were in fact based on f contracts plus a slight potential adjustment and the service was told only after the running of the statute that c contracts actually generated qres for year sec_1 through law and analysis sec_6402 provides that the secretary within the applicable_period of limitations may credit the amount of an overpayment_of_tax including interest against any internal revenue tax_liability of the person who made the overpayment and shall refund the balance to the person sec_6511 provides that no refund may be allowed or made after the expiration of the period of limitation for filing a claim_for_refund unless a claim_for_refund is filed by the taxpayer within such period in general the period of limitation under sec_6511 for filing a refund claim is three years from the time the return was filed or two years from the time the tax was paid whichever is later sec_7422 prohibits any suit or proceeding in any court for a refund of taxes unless a claim_for_refund has been filed with the secretary in the manner prescribed in regulations established by the secretary sec_301_6402-2 of the procedure and administration regulations identifies the following general requirements that must be satisfied for the filing of a proper refund claim with minor exceptions the claim must be filed with the service_center where the tax was paid reg sec_301_6402-2 the claim must set forth in detail each ground upon which a credit or refund is claimed and facts sufficient to apprise the commissioner of the exact basis thereof reg sec_301 b the statement of the grounds and the facts must be verified by a written declaration made under the penalties of perjury sec_301_6402-2 except as provided with respect to income_tax and certain other taxes the claim is to be made on a form_843 reg sec_301_6402-2 and in the case of income gift and federal unemployment taxes a separate claim is to be made for each type of tax for each taxable_year or period reg sec_301_6402-2 tl-n-7433-00 sec_301_6402-2 of the procedure and administration regulations further provides that no refund_or_credit will be allowed after the expiration of the statutory period of limitations applicable to the filing of a claim therefor except upon one or more of the grounds set forth in a claim filed before the expiration of such period sec_301_6402-3 of the procedure and administration regulations provides in general in the case of an overpayment of income taxes a claim for credit or refund of such overpayment shall be made on the appropriate form here form 1120x the date claims should be regarded as specific not general refund claims the courts have described general refund claims as those which assert generally that an overpayment has occurred but lack supporting facts or reasons see 302_us_517 288_us_62 specific claims by contrast identify the particular transactions or factual circumstances underlying the refund request see united_states v andrews u s pincite the date claims should be regarded as specific and not general claims those claims specifically identified the factual basis for the refund request namely research activities the taxpayer performed under fixed price contracts the taxpayer stated in the date claims that all of the qualified_research costs incurred pursuant to such contracts are eligible for the research_credit in light of this specific reference to the circumstances generating the refund request the date claims should not be regarded as a general statement that overpayments have occurred accordingly those claims would not constitute general claims as that term is defined in the relevant case law as noted above the date claims stated that if applicable law supported such a revision the refund of dollar_figurea requested in those claims should be adjusted upward or downward please note that inserting such language in a refund claim will not cause an otherwise specific claim to be considered a general claim united_states v andrews u s pincite moreover the fact that the date claims failed to specify the number of contracts involved would not justify describing those claims as general a general claim is essentially a conclusory statement that an amount of tax has been overpaid the date claims directed the service’s attention to the particular circumstances allegedly justifying a refund and thus involved no such conclusory assertions of an overpayment the date claims should be regarded as new claims to the extent they are based upon contracts the taxpayer did not take into account in formulating the date claims tl-n-7433-00 as noted above the statute_of_limitations under sec_6511 for filing a refund claim with the service expired before the taxpayer submitted the date claims therefore the issue is whether these claims were amendments to the timely date claims or new claims if they were new they were untimely under sec_6511 and should be rejected if they instead amended the date claims the date claims should be considered by the service along with the date claims see eg 105_f2d_183 u s t c cch 2d cir held otherwise untimely refund claims which merely amend earlier timely claims are properly joined with the earlier claims after the statute_of_limitations on refund claims has expired a taxpayer may amend the original claim with information that the service would have naturally ascertained in the course of its investigation 190_fsupp_591 u s t c cch n d cal see also 93_fsupp_107 u s t c cch d mass pink v united_states f 2d pincite the taxpayer argues that the service in the course of investigating the date claims would have discovered the information reflected in the date claims cases such as pink however set a high standard for proving what the results of an investigation would be a taxpayer must show that the matters it states in an amended claim would naturally caswell or necessarily pink and true bros have been discovered by the service via its review of the original timely claim the facts of the present case do not appear to satisfy this standard the date claims were based on approximately f contracts whereas the date claims involved c contracts the service conceivably could have discovered the additional contracts via a broad investigation of the date claims since those claims did not explicitly state that only f contracts were involved in light of the significant factual differences between the date and date claims however there are no grounds for concluding that the service would naturally or necessarily have ascertained the matters set forth in the date claims via its investigation of the date claims accordingly to the extent the date claims take into account contracts which did not form the basis for the date claims the date claims should be considered new claims under pink and the other authorities cited above case law does indicate that if a late-filed amended claim relies upon the same facts as a timely claim the amendment may constitute an acceptable clarification of the original see true bros inc v united_states f_supp pincite held untimely claim seeking carry-over adjustments based on same facts asserted in timely claim was permissible amendment similarly if the service already knew of the matters asserted in an amended claim because it had actually investigated the original timely claim the amendment could be a permissible clarification of the tl-n-7433-00 original see 78_fsupp_111 u s t c cch the present case does not pose either of these situations the original claim was not investigated prior to submission of the amended claim and the facts underlying the amended claim c contracts generating qres differ from those underlying the original claim f contracts generating qres the service’s audit activity with respect to the date claims did not constitute a waiver allowing consideration of those claims the final issue you raise is whether the service’s considerable audit activity regarding the date claims waives any otherwise-available grounds for rejecting those claims numerous cases have held that if a refund claim fails to comply with the service’s regulations concerning the form or content of a claim that defect may be waived by the service see eg 325_us_293 558_f2d_596 u s t c cch such waivers are typically granted by means of the service examining the merits of the claim see eg angelus milling co u s pincite ________________ case law indicates that a general claim may be amended following the running of the statute_of_limitations to supply the missing information that caused the claim to be classified as general see eg united_states v memphis cotton oil co u s pincite as noted above however the date claims in the present case should be regarded as specific claims therefore the guidance in cases such as memphis cotton oil regarding amendment of general claims following the expiration of the statute would not apply here assume for example that the service regarded the date claims as general claims that failed to supply the detail required by the regulations under sec_6402 the service could waive such a defect by processing the claims the issue in the present case however is not whether the date or date claims failed to comply with applicable regulations the service challenges the date claims as untimely under sec_6511 the statutory deadlines for submitting a refund claim to the service unlike certain regulatory requirements applicable to refund claims cannot be waived by the service 302_us_528 see also missouri pacific r r co v united_states f 2d pincite the taxpayer in missouri pacific r r co argued that the service waived its tl-n-7433-00 right to demand adherence to the statutory deadline for filing a refund claim the court held as follows in rejecting this contention the requirements imposed by treasury regulations must be distinguished from those imposed by statute the former requirements may be waived while the latter may not in the instant case we are concerned with the statutory requirement of filing a timely claim_for_refund imposed by sec_7422 under the applicable law that requirement cannot be waived id because the service lacks authority to waive the statute_of_limitations under sec_6511 its audit activity regarding the date claims cannot have such effect case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
